DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
triggerA person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US Pub. 2013/0070611).
Regarding claim 1, Ahn discloses a method of wireless communication performed by a user equipment (UE), comprising: 
detecting a power headroom report (PHR) trigger (par.080 “estimates measured…..are changed….report is triggered”, par.0114), 
wherein the UE is configured to transmit uplink communications using a plurality of carriers (par.0127 “PUSCH-PUCCH transmission……on multiple component carriers”, par.0129 “applying power scaling on component carriers CC#1 and CC#2 configured in the uplink”); 
identifying, based at least in part on detecting the PHR trigger, a set of carriers (par.0124 “only some CCs are selected as the candidate CCs to be used in report”), of the plurality of carriers, that is to be ignored when calculating a power headroom associated with a carrier of the plurality of carriers (par.0107 “the non-selected CCs do not necessarily perform the power headroom report”, par.0121 table 3. In case 1 the 
calculating the power headroom based at least in part on an uplink transmission (par.0117 “the CCs calculating the power headroom value”), associated with the carrier (par.0117 “The PHR CC set may be a subset of the configured CC set”), and based at least in part on ignoring the set of carriers that is to be ignored (par. 0117 “the mobile station transmits only the power headroom value for the CCs belonging to the PHR CC without transmitting the power headroom value for all the CCs belonging to the configured CC set”, par.0120 “calculated the power headroom value of all the CCs configured”).  
Regarding claim 2, Ahn discloses the set of carriers is identified based at least in part on determining that a set of uplink grants was received by the UE (par.0112-0113) after a particular time (par.0125 “the finally selected CCs are used to report the power headroom by a scheduler of the mobile station”, par.0174 “the mobile station is delayed by some frames….The reason is due to the processing time”), wherein each uplink grant, of the set of uplink grants, is associated with a respective carrier of the set of carriers (par.087-089).  
Regarding claim 3, Ahn discloses the particular time is a time at which a first grant was received after the PHR trigger was detected (par.0174 “the mobile station is delayed by some frames……The reason is due to the processing time”).  
Regarding claim 4, Ahn discloses the set of carriers is identified (par.0198 “recommended CC set received from the base station is CCi, CCj”) based at least in part on determining that the UE has no uplink grants (par.0198 “the mobile station excludes the CCj from the transmission available set”) associated with the set of carriers.  
Regarding claim 5, Ahn discloses the set of carriers is identified based at least in part on determining that a set of uplink grants was received by the UE after a threshold amount of time from a time at which an uplink grant, associated with the carrier, was received by the UE (par.0198 “HARQ retransmission failure is counted as 3 at the determination time of the transmission available CC set”), 
wherein each uplink grant, of the set of uplink grants, is associated with a respective carrier of the set of carriers (par.087-089).  
Regarding claim 6, Ahn discloses the power headroom is calculated further based at least in part on a particular uplink transmission of at least two uplink transmissions associated with another carrier of the plurality of carriers, wherein the at least two uplink transmissions at least partially overlap the uplink transmission associated with the carrier (par.087-089, fig.9 demonstrates the PUSCH and PUCCH transmission simultaneously).  
Regarding claim 8, Ahn discloses the particular uplink transmission is a first uplink transmission of the at least two uplink transmissions (par.060 “the PDCCH may carry uplink grant that informs the mobile station of the resource allocation of the uplink transmission”, par.061 “PUCCH” “PUSCH”).  
Regarding claim 9, Ahn discloses the particular uplink transmission is a last uplink transmission of the at least two uplink transmissions (par.060-061 “PUSCH” “PUSCH”).  
Regarding claim 10, Ahn discloses the particular uplink transmission is an uplink transmission, of the at least two uplink transmissions, with a smallest power headroom (par.0153 “the recommended CC set is determined as the CC1, CC5 having the Pathloss smaller than the threshold 7dB”).  
Regarding claim 11, Ahn discloses the uplink transmission is a particular one of at least two uplink transmissions associated with the carrier (fig.9 “PUSCH”, “PUCCH”).  
Regarding claim 30, Ahn discloses an apparatus for wireless communication, comprising:
Means for identifying, base at least in part on detecting the PHR trigger (par.080 “estimates measured…..are changed….report is triggered”, par.0114), 
Wherein the apparatus is configured to transmit uplink communications using a plurality of carriers (par.0127 “PUSCH-PUCCH transmission……on multiple component carriers”, par.0129 “applying power scaling on component carriers CC#1 and CC#2 configured in the uplink”);
Means for identifying, based at least in part on detecting the PHR trigger, a set of carriers (par.0124 “only some CCs are selected as the candidate CCs to be used in report”), of the plurality of carriers, that is to be ignored when calculating a power headroom associated with a carrier of the plurality of carriers (par.0107 “the non-selected CCs do not necessarily perform the power headroom report”, par.0121 table 3. In case 1 the CC2, CC4, CC5 are filtered/ignore, in case 2 the CC1, CC4, CC5 are filtered/ignore); and 
Means for calculating the power headroom based at least in part on an uplink transmission (par.0117 “the CCs calculating the power headroom value”), associated with the carrier (par.0117 “The PHR CC set may be a subset of the configured CC set”), and based at least in part on ignoring the set of carriers that is to be ignored (par. 0117 “the mobile station transmits only the power headroom value for the CCs belonging to the PHR CC without transmitting the power headroom value for all the CCs belonging to the configured CC set”, par.0120 “calculated the power headroom value of all the CCs configured”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 29-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US Pub. 2013/0070611) in view of Feuersanger (US Pub. 2012/0224552).
Regarding claim 12, Ahn discloses everything as claim 1 above.  However, Ahn fails to disclose a memory; and one or more processors operatively coupled to the memory.  
Feuersanger discloses a memory; and one or more processors operatively coupled to the memory (par.395-397).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ahn with the above teaching of Feuersanger in order to provide the implementation/performance in by hardware and software power headroom reports as suggested by Feuersanger (par.001).
Regarding claims 13 and 24, the modified Ahn discloses the set of carriers is identified based at least in part on determining that a set of uplink grants was received by the UE (Ahn, par.0112-0113) after a particular time (par.0174 “the mobile station is delayed by some frames….The reason is due to the processing time”), wherein each uplink grant, of the set of uplink grants, is associated with a respective carrier of the set of carriers (Ahn, par.087-089).  
Regarding claims 14 and 25, the modified Ahn discloses the particular time is a time at which a first grant was received after the PHR trigger was detected (Ahn, par.0174 “the mobile station is delayed by some frames……The reason is due to the processing time”).  
Regarding claims 15 and 26, the modified Ahn discloses the set of carriers is identified (Ahn, par.0198 “recommended CC set received from the base station is CCi, CCj”) based at least in part on determining that the UE has no uplink grants (par.0198 “the mobile station excludes the CCj from the transmission available set”) associated with the set of carriers.  
Regarding claims 16 and 27, the modified Ahn discloses the set of carriers is identified based at least in part on determining that a set of uplink grants was received by the UE after a threshold amount of time from a time at which an uplink grant, associated with the carrier, was received by the UE (Ahn, par.0198 “HARQ retransmission failure is counted as 3 at the determination time of the transmission available CC set”), 
wherein each uplink grant, of the set of uplink grants, is associated with a respective carrier of the set of carriers (Ahn, par.087-089).  
Regarding claims 17 and 28, the modified Ahn discloses the power headroom is calculated further based at least in part on a particular uplink transmission of at least two uplink transmissions associated with another carrier of the plurality of carriers, wherein the at least two uplink transmissions at least partially overlap the uplink transmission associated with the carrier (Ahn, par.087-089, fig.9 demonstrates the PUSCH and PUCCH transmission simultaneously).  
Regarding claims 19 and 29, the modified Ahn discloses the particular uplink transmission is a first uplink transmission of the at least two uplink transmissions (Ahn, par.060 “the PDCCH may carry uplink grant that informs the mobile station of the resource allocation of the uplink transmission”, par.061 “PUCCH” “PUCCH”).  
Regarding claim 20, the modified Ahn discloses the particular uplink transmission is a last uplink transmission of the at least two uplink transmissions (Ahn, par.060-061 “PUCCH” “PUCCH”).  
Regarding claim 21, the modified Ahn discloses the particular uplink transmission is an uplink transmission, of the at least two uplink transmissions, with a smallest power headroom (Ahn, par.0153 “the recommended CC set is determined as the CC1, CC5 having the Pathloss smaller than the threshold 7dB”).  
Regarding claim 22, the modified Ahn discloses the uplink transmission is a particular one of at least two uplink transmissions associated with the carrier (Ahn, par.060-061 “PUSCH”, “PUCCH”).  
Regarding claim 23, Ahn discloses everything as claim 1 above.  However, Ahn fails to teach a non-transitory computer-readable medium storing one or more instructions for wireless communication. However, Ahn fails to disclose a memory; and one or more processors operatively coupled to the memory.  
Feuersanger discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (par.395-397).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ahn with the above teaching of Feuersanger in order to provide the implementation/performance in by hardware and software power headroom reports as suggested by Feuersanger (par.001).

Allowable Subject Matter
Claims 7 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642